Allowable Subject Matter
Claims 61 – 91 are allowed.
The following is an examiner’s statement of reasons for allowance: none of closest prior arts of Pavlovic et al. (US 9,905,953), Rangi et al. (US 9,444,205) and Glick et al. (US 8,998,655) teach “a male terminal body having a rear wall and an arrangement of side walls defining a receiver, wherein at least one side wall within the arrangement of side walls includes: a first opening formed through the side wall; an intermediate segment positioned between the first opening and the rear wall of the male terminal body; a first end segment extending from the intermediate segment, and along the first opening; and a first deformable contact arm extending: at an outward angle from the intermediate segment, along an extent of the first opening, and towards a front extent of the male terminal body” as recited in independent claim 61; none of closest prior arts of Pavlovic et al. (US 9,905,953), Rangi et al. (US 9,444,205) and Glick et al. (US 8,998,655) teach “a male terminal body having a rear wall, a front wall with an inner surface, and an arrangement of side walls defining a receiver, wherein at least one side wall includes: a first opening formed in the side wall; an intermediate segment positioned between the first opening and the rear wall of the male terminal body; and, a first contact arm extending forwardly: from the intermediate segment, and across the first opening, wherein a void is formed between a frontal portion of the first contact arm and the inner surface of the front wall” as recited in independent claim 79. Claims 62 – 78 and 80 – 91 depend from independent claims 61 or 79 and therefore are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.I/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831